The Pennsylvania Railroad Co. brought suit against H. N; Oberlander m a justice of the peace court to collect $2.51 for freight carried by it on Jan. 1, 1920. It seems that Ober-lander had a carload of apples coming over the qompany's road. The total freight charge was, as claimed by the company, $99.95. An agent through mistake, however, collected $97.44 and when the difference was sued for Oberlander set up an answer and cross-petition claiming that the company, due to negligence on its part, had damaged nim in the sum of $300, because of the negligent delay in delivering the apples; by reason of which said apples were irozen; and together with the condition and delay of said apples he has sustained damages to the amount of $300.
The justice of the peace rendered a judgment in xavor of Oberlander for $297.49 plus $11.40 for costs. This judgment was appealed to the Crawford Common Pleas and the Railroad Co. denied the alleged negligence in delivery of the apples and contended that it was not a party to the suit by reason of the fact that the Railroad Co. was operated and controlled by the then Director General of Railroads, designated by the President of the United States for such purpose as is provided in Sec. 206-a of- the Transportation Act of 1920. It also contended that the action set forth in Oberlander’s cross-petition was not commenced within the time limit of the Transportation Act. A demurrer to the cross-petition was overruled and the judgment of the justice of the peace was affirmed. Error was prosecuted and the judgment of the Common Pleas was affirmed in the Court of Appeals.
In taking the case to the Supreme Court the Company contends that: The holding of the Common Pleas and .the Court of Appeals that the Railroad Company is estopped from pleading Sec. 206-a of the Transportation Act as a defense, because it brought the suit against Oberlander; would be to put a Railroad company in a position where it could resort to a subterfuge which would allow a shipper to establish an unlawful claim against it, thereby violating the provisions of the Act to Regulate Commerce.